Citation Nr: 1616173	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  11-28 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for service connected bilateral hearing loss, currently evaluated as 80 percent disabling prior to January 1, 2011, as noncompensable between January 1, 2011 and July 30, 2014, and as 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reduced the Veteran's evaluation for service-connected bilateral hearing loss from 80 percent to noncompensable.  The Veteran has appealed the issue of entitlement to an increased rating.  In October 2014, the RO granted the claim, to the extent that it assigned a 40 percent for service-connected bilateral hearing loss, with an effective date of July 31, 2014.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In his substantive appeal, received in January 2011, the Veteran requested a hearing before a decision review officer (DRO).  However, in July 2014, he stated that he wanted to withdraw his request for a hearing, in lieu of another examination.  That same month, he was afforded another examination.  Accordingly, the Board may proceed.  See 38 U.S.C.A. § 20.702(e) (2015).  

In addition to the paper file, this appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The administrative history of this claim is as follows:  In November 2040, the RO granted service connection for bilateral hearing loss, and assigned a noncompensable (0 percent) evaluation.  In June 2007, the RO increased the Veteran's rating to 80 percent, with an effective date of December 29, 2006.  In each case, there was no appeal, and the RO's decisions became final.  38 U.S.C.A. § 7015(c) (West 2014 & Supp. 2015).  

In August 2007, the Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As part of its adjudication of the Veteran's TDIU claim, it deferred its decision in order to afford the Veteran a VA audiometric examination.  See July 2009 deferred rating decision.  

In September 2009, the Veteran was afforded a VA audiometric examination.  

In November 2009, the RO notified the Veteran that it proposed to reduce his rating from 80 percent to noncompensable, based on the results of his September 2009 VA audiometric examination report.  

In October 2010, the RO effectuated its proposed reduction, and reduced the Veteran's evaluation to noncompensable, with an effective date of January 1, 2011.  

That same month, the Veteran filed a timely notice of disagreement as to the propriety of the reduction.  However, in a statement received in January 2011, the Veteran stated that he desired to withdraw his appeal.  38 C.F.R. § 20.204 (2015); Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004); DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Once he withdrew his appeal, the claim ceased to exist.  Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996).

In October 2011, the Veteran filed a timely appeal on the issue of entitlement to an increased (compensable) rating.  In October 2014, a supplemental statement of the case was issued.  To the extent that a substantive appeal is not of record, the Board finds that it may take jurisdiction over this issue, as it appears that the Veteran has been in continuous prosecution of his claim since October 2011.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a timely substantive appeal is not jurisdictional and that VA may elect to waive the appellant's failure to file a timely substantive appeal).

Turning to the basis for the Board's remand, a private audiometric examination report from the Ear Medical Group, dated in November 2010, is of record that contains only charted test results.  In addition, although speech recognition scores appear to be listed, it is not clear from this report whether the Maryland CNC word list was used as required for VA purposes.  See 38 C.F.R. §§ 3.385, 4.85 (2015).  

The Court of Appeals for Veterans Claims (the Court) has determined that under 38 U.S.C.A. § 5103A(a) : 

[W]hen a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Any request for clarification to a private examiner or to a claimant should clearly indicate what further action needs to be taken to make the insufficient private examination report acceptable for VA consideration. 

 Savage v. Shinseki, 24 Vet. App. 124 (2011). 

The Court limited its holding to "those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Id.   

In this case, the November 2010 audiometric test report contains relevant test results which potentially could be used to evaluate the Veteran's hearing disability.  However, this private report contains insufficient or missing data.  Specifically, it contains numerically-uncharacterized graphical representations of audiometric test results, and it fails to indicate whether the Veteran's documented speech discrimination percentages at that time were obtained using Maryland CNC testing. 

Because the record contains a private examination report that reasonably appears to contain information necessary to properly decide the Veteran's claim, but which is not suitable for rating purposes, and as the information reasonably contained in the report cannot otherwise be obtained, VA must seek clarification from the private examiner regarding this November 2010 report before making a final decision on the merits.  The Board finds that a remand is necessary to clarify the November 2010 private audiometric report.

As a final matter, the Board notes that although the Veteran was provided with a notice in accordance with The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100  et seq.  in association with his TDIU claim, he has not been issued such notice with regard to his increased rating claim.  On remand, the Veteran should be issued a VCAA notice as to the increased rating claim on appeal.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter on the issue of entitlement to an increased rating for service connected bilateral hearing loss, currently evaluated as 80 percent disabling prior to January 1, 2011, as noncompensable between January 1, 2011 and July 30, 2014, and as 40 percent disabling thereafter.

2.  Send the November 2010 audiogram results back to the Ear Medical Group, and request that they interpret the graphical results of that report.  Specifically, numerical results for auditory thresholds in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz  should be provided.  In addition, they should be asked to state whether speech recognition scores, if any, were obtained using the Maryland CNC Test. 

If the RO is unable to make contact with the Ear Medical Group, or if no response is received from them within a reasonable amount of time, the RO should document such results in the claims file. 

3.  If, and only if, a response is received from the Ear Medical Group, return the Veteran's claims file for review by the VA audiologist who performed the Veteran's July 2014 VA examination.  The claims folder and a copy of this REMAND should be reviewed by the audiologist, and she must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

Request that the audiologist review the additional evidence received from the Ear Medical Group, and state whether she wishes to change any part of her July 2014 opinion.

4.  If, and only if a response is received from the Ear Medical Group, and the examiner who conducted the Veteran's July 2014 VA examination is not available, schedule the Veteran for another VA audiological examination to reassess the severity of his bilateral hearing loss disability.  The examiner should review the claims file for this condition's history.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner must describe the functional effects of the Veteran's hearing loss disability, including on his occupational functioning and daily activities.  The examiner should be specifically asked whether the Veteran's hearing loss results in a marked interference with employment, to include causing him to be unemployable.

5.  Readjudicate the claim on the merits, based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




